HENRIOD, Justice.
Since the above entitled cause was submitted to this court, the respective parties have filed a written stipulation agreeing upon the disposition of the property involved in accordance with a contract which also is filed herein.
Pursuant to such stipulation and for the purpose of carrying out said contract, this case is remanded to the 5th Jud. Dist. Court in and for Millard County, Utah, with instructions to enter judgment quieting title to said property in the plaintiff, C. H. Day.
WOLFE, C. J., and WADE, McDONOUGH, and CROCKETT, JJ., concur.